Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4-5 and 8 are rejected under 35 U.S.C. 102 a1 or 12 as being anticipated by Haba et al. (U. S. Patent 7,425,672).
Regarding claim 1, Haba et al. discloses a keyboard instrument, comprising: an upper case (UC) having an upper side installation part (block, figure 8);
a lower case LC having a lower side installation part 35 at a position corresponding to the upper side installation part of the upper case (as shown in figure 7);
a keyboard unit KBU including a key-connecting part to which a plurality of keys are connected (as shown in figure 7), the key-connecting part having an insertion hole to which at least one of the upper side installation part and the lower side installation part is inserted (as shown in figures 7 and 9); and
a fastening member 63 or 64 fastening the upper side installation part and the lower side installation part together (bolts 63 attaches LC to UC through KBU, which 64 attaches the LC and UC at a non-KBU position).

Regarding claim 4, Haba et al. discloses the keyboard instrument according to claim 1, wherein the lower side installation part has a ring-shaped protrusion on which a circumference of the insertion hole of the key- connecting part is placed, and the upper side installation part mates with an inside of the ring- shaped protrusion (as shown in figure 13A).
Regarding claim 5, Haba et al. discloses the keyboard instrument according to claim 1, wherein in the lower case, a supporting part 26b supporting the key-connecting part (as shown in figure 12) is provided, the supporting part extending in a key arrangement direction with discontinuous portions (gaps and a hole 23B), and the lower side installation part is disposed where the supporting part is discontinuous (as shown in figure 12).
Regarding claim 6, Haba et al. discloses the keyboard instrument according to claim 1, wherein the lower side installation part is provided on a pedestal 33 provided in the lower case (as shown in figure 7).
Regarding claim 8. A method of making a keyboard instrument, comprising; 
fixing a keyboard unit that includes a key-connecting part to which a plurality of keys are connected to a lower case at a position of the key-connecting part; and 
fixing an upper case, the keyboard unit, and the lower case together at the position of the key-connecting part from below.  
Haba et al. teaches fixing from below on lower case (LC) through the key board unit KBU and connecting to the upper case UC item 51, shown in figure 7, and described in column 8, lines 45-67)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. and Kuno et al.  (U. S. Patent 10,482,851).
Regarding claim 7, Haba et al. discloses the keyboard instrument according to claim 1, but Haba et al. suggests a three-layer key assembly, that are known in  the art two white key layer and a black key layer. 
(2) Haba et al. does not teach wherein the keyboard unit includes a white key unit and a black key unit, the white key unit including a white key-connecting part to which a plurality of white keys are connected, the black key unit including a black key-connecting part to which a plurality of black keys are connected, the white key-connecting part and the black key-connecting part together constituting the key-connecting part of the keyboard unit, and wherein the insertion hole includes a cut-out part provided in the white key-connecting part of the white key unit and a hole provided in the black key-connecting part of the black key unit.
(3) Kuno et al.  teaches a keyboard unit wherein the keyboard unit includes a white key unit 10a, 10b and a black key unit, the white key unit including a white key-connecting part to which a plurality of white keys are connected (as shown in figure 3, 10a and 10b) , the black key unit including a black key-connecting part to which a plurality of black keys are connected (as shown in figure 3, 10c), the white key-connecting part and the black key-connecting part together constituting the key-connecting part of the keyboard unit, and wherein the insertion hole includes a cut-out part provided in the white key-connecting part of the white key unit a11a and a hole provided in the black key-connecting part of the black key unit 11c (holes and cutouts are shown in figure 5b, cutout and for ease of fastening.). Keys are made in units motivated to ease assembly and alignment of keys, where the key units having alignment aids like cutouts and holes, for creating three unit keyboard octaves.
(4) The keyboard by Haba et al. may be modified in view of Kuno et al.  wherein the keyboard unit includes a white key unit and a black key unit, the white key unit including a white key-connecting part to which a plurality of white keys are connected, the black key unit including a black key-connecting part to which a plurality of black keys are connected, the white key-connecting part and the black key-connecting part together constituting the key-connecting part of the keyboard unit, and wherein the insertion hole includes a cut-out part provided in the white key-connecting part of the white key unit and a hole provided in the black key-connecting part of the black key unit.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that keys in units ease assembly and alignment of keys, where the key units having alignment aids like cutouts and holes, for creating three unit keyboard octaves, taught by Kuno et al.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, is potentially allowable for the keyboard instrument according to claim 1, wherein the insertion hole of the key-connecting part is positioned corresponding to the lower side installation part, and the upper case and the lower case are fixed to each other while the upper side installation part is positioned inside the insertion hole of the key-connecting part.
The limitation is supportively illustrated with respect to figures 10-12.  In the applicant’s figure 11 illustrates the upper side installation part 40 is positioned inside the insertion hole of the key-connecting part (13, 15, 16, 18). Haba et al. by contrast uses a separate part 50 that secures and aligns the keys and where the upper side installation part 51 is not positioned inside the insertion hole of the key-connecting part (there not being such an item).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837
April 1, 2021